Citation Nr: 1140582	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-10 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1979 to June 1982 and from January 1991 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2011.  A transcript of the hearing is associated with the claims file.  

This case was previously before the Board in June 2011, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

For the entire period on appeal, the occupational and social impairment from the Veteran's PTSD has more nearly approximated reduced reliability and productivity due to such symptoms as numbness, isolation, avoidance, nightmares, hypervigilance, concentration difficulties, depression, feelings of worthlessness, difficulty maintaining family relationships, difficulty interacting with customers at his job, and decreased interest and motivation.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but not higher, for PTSD have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in July 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The July 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 30 percent disability rating is warranted for a mental disorder if it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran was afforded a VA examination in August 2007.  At that time, the Veteran reported that he had difficulty falling and staying asleep.  He reported ongoing nightmares, intrusive memories, anger problems, loss of interest, depression, and crying spells.  The Veteran reported that his symptoms occurred as often as 3-4 times per week, with each occurrence lasting several hours.  He reported that his PTSD symptoms had a daily effect on his life in that he liked to stay away from people, he did not like going out, and at times, he did not feel like getting out of bed.  He also reported that he had lost interest in activities he used to enjoy, such as playing basketball.  He reported that he currently worked as a grocery store clerk and that his relationship with his supervisor and co-workers was fair.  He denied losing any time from work as a result of his PTSD.  The Veteran's wife accompanied him to the VA examination.  She reported that the Veteran would shake while he was sleeping and that he would awake confused and in cold sweats. 

Upon mental status examination, the Veteran was found to be a reliable historian.  His orientation was within normal limits.  His appearance and hygiene were normal.  His behavior was appropriate.  The Veteran's mood and affect were both reported to be normal.  The Veteran's speech, communication, and concentration were all noted with be within normal limits.  The Veteran denied experiencing panic attacks.  The Veteran did not exhibit suspiciousness.  The Veteran did not have a history of delusions or hallucinations and at the time of examination there were no delusions or hallucinations observed.  There was no evidence that the Veteran experienced obsessional rituals.  The Veteran's thought processes were appropriate, his judgment was not impaired, his abstract thinking was normal, and his memory was not impaired.  Suicidal and homicidal ideations were absent.  The examiner reported that the behavioral, cognitive, social, affective, or somatic symptoms attributed to the Veteran's PTSD were ongoing nightmares, intrusive memories, anger dyscontrol, loss of interest, and avoidance.  

The examiner confirmed the diagnosis of PTSD.  The examiner further reported that the Veteran did not have difficulty performing activities of daily living, but he did have difficulty establishing and maintaining effective work/school and social relationships because he did not like to interact with people.  The examiner noted that the Veteran was able to maintain effective family role functioning, but that he had occasional interference with recreation and leisurely pursuits because he did not like going out.  The examiner noted that the Veteran did not pose a threat to himself or others and his prognosis was good if he continued with persistent treatment.  The examiner assigned a Global Assessment of Functioning scale (GAF) score of 65.  

At this juncture, the Board notes that GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].    

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

In July 2011, the Veteran was afforded another VA examination.  At that time, the Veteran reported that his PTSD symptoms had increased in severity since his last VA examination.  He reported that he was having more recurring dreams which disturbed his sleep and caused him to be tired, that he was drinking more, and that he was depressed most of the time.  He reported that his children no longer spent much time with him and that one of his teenage daughters had moved out of the home because she could not take the stress of living with him.  He reported that his wife was getting ready to leave him because of his PTSD symptoms.  The Veteran reported that he did not socialize anymore, that he just liked to watch television, and that he wanted to be by himself.   The Veteran reported that he continued to work as a grocery store clerk, but that sometimes he would have to take walks to keep himself from blowing up at customers.  However, he denied experiencing any problems getting along with his co-workers or supervisors.  

The Veteran reported feeling sad 15 out of the last 30 days.  He reported having less interest in activities and that he tended to isolate himself from others.  He reported that he slept in two hour increments and was only able to get approximately 4 hours of sleep per night.  The Veteran reported that his energy was up and down and that he sometimes had feelings of worthlessness.  He reported having difficulties with concentration and that he was sometimes forgetful.  He reported that his depression symptoms were usually related to hearing bad news, finding out someone he knew died, something negative happening at work, or hearing something about events in the current war in Iraq.  

The Veteran also reported experiencing symptoms of re-experiencing his traumatic events, avoidance, numbing, and increased arousal.  He reported that he experienced intrusive thoughts, smells, and sounds a couple of times a week.  The Veteran also reported that he had nightmares approximately three times per week about scud alerts and the human remains he had to identify while in active service.  He also reported that his wife had told him that he fought in his sleep.  He reported that he responded emotionally with sadness and anger and that he responded physically with tension.  He reported that he avoided people in uniforms, war news and movies, and thinking about his military experiences.  He reported that he had less interest in going out than he did before service, in that he used to enjoy socializing and going out to the movies or out to eat.  The Veteran reported that he felt distant from people, that he felt no need to plan for the future, and that he was easily angered.  He reported that he had some difficulty with concentration because of his intrusive thoughts and recollections.  He reported that he was always on guard and would routinely check the perimeter of his home.  

Upon mental status examination, the Veteran was found to be appropriately groomed and casually dressed.  His manner was cooperative, his eye contact was appropriate, and his speech was unremarkable.  His thought processes were logical and goal directed and there was no evidence of hallucinations or delusions.  The Veteran's mood was noted to be appropriate to the context and his affect was mood congruent.  Homicidal and suicidal ideations, plan, and intent were denied.  The Veteran was oriented to person, time, and place.  With regard to his concentration, the Veteran was unable to complete serials 7s or 3s.  The Veteran was able to spell a 5-letter word forward, but not backward.  The Veteran's fund of information was adequate and his immediate retention was good and after a 3-minute delay, the Veteran was able to recall two out of three words.  The Veteran's judgment appeared to be adequate and his insight was fair.  

The examiner confirmed the diagnosis of PTSD and diagnosed depressive disorder not otherwise specified (NOS).  The examiner assigned a GAF score of 55.  The examiner reported that the Veteran's depression appeared to be related to his PTSD and current stressors.  

A review of the record shows that the Veteran has also received mental health treatment and medication management at the VA Medical Center.  A review of those records shows that the Veteran has been prescribed both an anti-depressant and a sleep aid for treatment of his PTSD symptoms.  In general, the Veteran has reported depression, insomnia, nightmares, avoidance, hypervigilance, exaggerated startle response, and feelings of worthlessness.  Additionally, the Veteran's anti-depressant medication is periodically increased to help combat his more prevalent symptoms.  However, at times, the Veteran has reported that his medication worked and he felt less depressed and anxious and that the duration of his nightmares decreased.  During his treatment at the VA Medical Center, the Veteran has been assigned GAF scores by his mental health treatment providers ranging from 50-65.

The Board finds that the Veteran is entitled to a 50 percent disability rating for PTSD for the entire period on appeal.  In this regard, the Board notes that the Veteran's PTSD has been manifested by symptoms of numbing, isolation, avoidance, nightmares, hypervigilance, concentration difficulties, depression, trouble concentrating, feelings of worthlessness, difficulty maintaining family relationships, difficulty interacting with customers at his job, and decreased interest and motivation.  Additionally, the Veteran's has consistently been assigned GAF scores of 50 and 55, indicating moderate impairment.  Therefore, the Board finds that the symptoms exhibited by the Veteran during the entire rating period more nearly approximate those contemplated by the 50 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board acknowledges that the results of the VA examinations and the symptoms described in the VA examination reports and various mental health treatment notes do not indicate that the Veteran experiences all of the symptoms associated with a 50 percent disability rating for a psychiatric disability.  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is occupational and social impairment resulting in reduced reliability and productivity is sufficient to warrant a 50 percent disability rating for the entire period on appeal even though all the specific symptoms listed for a 50 percent rating are not manifested. 

Consideration has been given to assigning a higher disability rating for this period.  However, there is no indication from the evidence of record that the Veteran has experienced occupational and social impairment with deficiencies in most areas.  In this regard, the Board notes that the Veteran is able to maintain a part time job and there is no indication that the Veteran has had any disciplinary action taken against him as a result of his PTSD symptoms.  Additionally, the Veteran has not shown difficulties in judgment and thinking, he does not have suicidal or homicidal ideations, he does not exhibit obsessional rituals which interfere with routine activities, his speech is normal, and he does not experience panic attacks.  There is no indication from the record that the Veteran is unable to maintain his personal hygiene.  Therefore, the Board finds that a disability rating of 70 percent is not warranted at any point during the period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  The evidence of record indicates that the Veteran is able to maintain part time employment and he continues his mental health treatment at the VA Medical Center with some promising results.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the increased disability rating granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.










(CONTINUED ON NEXT PAGE)
ORDER

The Board having determined that the Veteran's PTSD warrants a 50 percent disability rating for the entire period on appeal, the benefit sought on appeal is granted to that extent and is subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


